Title: To George Washington from Major General William Heath, 13 April 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston April 13th 1778.

I have been honored with the receipt of yours of the 25th Ultimo.
On Wednesday next the British Royal Artillery and advance Corps of the Troops of the Convention are to march for Rutland, where they are to be quartered—Temporary Barracks are to be immediately erected, and the other Corps are to follow.
About Three Hundred Soldiers have been and now are undergoing the opperation of the Small pox—I shall forward them as soon as they are able to endure the fatigues of the march. I have put a stop to further inoculation, and agreeable to the signification of your pleasure have ordered all Soldiers to march without delay and join their respective Corps.
The ill consequences of enlisting deserters I have represented to Council, and have also in the most solemn manner forbid the recruiting Officers enlisting of them.
A Flag sails in a few days for Halifax when I shall pay strict attention to your Excellency’s injunctions as expressed in yours of the 14th Ultimo the receipt of which I omitted to acknowledge in my last.
I cannot conclude this letter without representing to your Excellency the great and almost insuperable embarrassments under which we labour here on account of the insufficient Supplies of money, 200,000 Dollars is all that has been received by Mr Hancock the Dy paymaster since the year commenced. He has received an order on the Loan Office at Providence for 100,000. Dollars more; but not a farthing of it can as yet be obtained. 250,000, Dollars have been sent to providence for the use of that post. The fuel Supplied the Troops of the Convention from the time of their arrival here to the 20th of March amounts to 96,521, dollars, and I suppose the quanty supplied the other Troops and Guards at the different posts to as much more[.] Duck & Lead have been purchased to the amount of 50 or 60,000, dollars, The transportation of Cloathing, and Stores of every kind to the Arsinals and to the Army is almost continual, and the expence surprising, to these may be added five or six Months pay due to the Guards, Artificers &c. We have been borrowing almost the whole winter on public & private Credit until it became nearly impossible to borrow longer. The arrival of the money has induced those of whom we have borrowed or

who have supplied us, to call for their dues, and has almost at one convinced us how vastly insufficient the Monies are which have been sent for the present exigencies, I apprehend your Excellency will say, this you should represent to Congress, I do my dear General in every Letter that I write them, and I take the liberty to represent it to you also, that I may not be thought to neglect business, which it is impossible for me to perform without the necessary Supplies of money.
A few days since I paid Capt. Hopkins of Colo. Moylan’s Regiment 18,000 Dollars to enable him to discharge his Accounts of Boots, Saddles, Bridles, Caps &c. purchased for the Regiment. Major Blackden I expect every moment to present an account of nearly the same amount; but our pay Office is now entirely exhausted, in short scarcely an hour passes without calls for money from one quarter or other, the transportation of Stores must stop and the service unavoidably suffer—no exertion of mine shall be wanting, I am willing to spend and be spent; but without the means, embarrassment, vexation & disappointment are our constant attendants.
I expect every hour to receive a large Sum of Gold & Silver from General Burgoyne; but the least advantage cannot be derived from it here, it being to be forwarded directly to the Treasury in Pensylvania. I have the honor to be with much respect Your Excellency’s Obed. St

W. Heath

